 Case 3:20-cv-01056-SMY Document 15 Filed 05/24/21 Page 1 of 2 Page ID #50




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

YASHUA BONDS, #Y10454,      )
                            )
            Plaintiff,      )
                            )
vs.                         )                          Case No. 3:20-cv-01056-SMY
                            )
BIG MUDDY RIVER CORRECTIONAL)
CENTER, et al.,             )
                            )
            Defendants.     )

                               ORDER DISMISSING CASE
YANDLE, District Judge:

       This matter is before the Court for case management. Plaintiff Yashua Bonds, an inmate

of the Illinois Department of Corrections currently incarcerated at Big Muddy River Correctional

Center, filed the instant lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his

constitutional rights. The Complaint did not survive screening because Plaintiff failed to state a

claim for relief, and the Court dismissed the Complaint without prejudice pursuant to 28 U.S.C. §

1915A. (Doc. 11). Plaintiff was granted leave to file a First Amended Complaint, which he did.

(Doc. 12). However, the First Amended Complaint also did not survive screening, and the Court

dismissed the First Amended Complaint without prejudice pursuant to 28 U.S.C. § 1915A. (Doc.

14). Plaintiff was granted leave to file a Second Amended Complaint on or before May 12, 2021

and was warned that failure to do so would result in dismissal with prejudice for failure to comply

with a court order and/or for failure to prosecute his claims. (Id.).

       The deadline to file a Second Amended Complaint has passed and Plaintiff has not filed

the pleading or requested an extension. Accordingly, this case is DISMISSED with prejudice

for Plaintiff’s failure to comply with the Court’s Order, failure to prosecute his claim, and failure
 Case 3:20-cv-01056-SMY Document 15 Filed 05/24/21 Page 2 of 2 Page ID #51




to state a claim for relief. Fed. R. Civ. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); Lucien v. Breweur, 9 F.3d 26, 29 (7th

Cir. 1993) (dismissal for failure to prosecute is presumptively with prejudice). Because the

Complaint failed to state a claim upon which relief may be granted, this dismissal shall count as

a strike for purposes of 28 U.S.C. 1915(g). The Clerk of the Court is DIRECTED to enter final

judgment and to close this case.

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. Fed. R. App. P. 4(a)(1)(A). A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline.

FED.R.APP.P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of the judgment, and this 28-day deadline cannot be extended.

       If Plaintiff chooses to appeal, he will be liable for the $505.00 appellate filing fee

irrespective of the outcome of the appeal. See FED.R.APP.P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons

v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008). A motion for leave to appeal in forma pauperis

must set forth the issues Plaintiff plans to present on appeal. See Fed. R. App. P. 24(a)(1)(C). If

the appeal is found to be nonmeritorious, Plaintiff may incur a “strike” under 28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed and therefore any balance on the filing fee remains due and payable

in accordance with the Court’s October 13, 2020 Order (Doc. 9). See 28 U.S.C. § 1915(b)(1);

Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       IT IS SO ORDERED.

       DATED: May 24, 2021                             s/ Staci M. Yandle_____
                                                       STACI M. YANDLE
                                                       United States District Judge



                                                  2
